     Case 3:19-cr-04253-JLS Document 9 Filed 10/24/19 PageID.11 Page 1 of 1




 1                                                                         CLEF1K U'., ,1STHICI COURT
                                                                        SOUTHERN f.•,,; r ~
                                                                                          1~T
                                                                                            H OF' CP., ,FORNIA
 2                                                                      DY     '••-..-~,v~•~••"".,,<,,,~~•   ----
                                                                                                                    1
                                                                                                                        lf.YUTY
                                                                                                                    ,, _ __




 3
                                     UNITED STATES DISTRICT COURT
 4
                                    SOUTHERN DISTRICT OF CALIFORNIA
 5

 6    UNITED STATES OF AMERICA,                                 Case No.       19CR4253-JLS

 7                                   Plaintiff,                 INFORMATION

 8         v.                                                   Title 21, U.S.C.,
                                                                Secs. 952 and 960 -
 9    IZAUI MANUEL LERMA,                                       Importation of
                                                                Methamphetamine (Felony)
10                                   Defendant.

11

12         The United States Attorney charges:
13         On or about September 25,                  2019,   within the Southern District of

14   California,      defendant,          IZAUI        MANUEL     LERMA,          did                    knowingly                and

15   intentionally import 500 grams and more,                     to wit:            approximately 17.90

16   kilograms      (39.46     pounds)      of    a    mixture    and        substance                       containing             a

17   detectable      amount          of   methamphetamine,          a        Schedule II                       Controlled

18   Substance,     into     the United States            from a place outside                                thereof;             in

19   violation of Title 21, United States Code, Sections 952 and 960.

20         DATED:    \O-tl\ ,\t:\
21                                                                S. BREWER, JR.
                                                                  States Attorney
22

23
24
                                                        Assistant U.S.
25

26
27

28

     DTK:mt:10/3/2019
